Title: From Thomas Jefferson to the House of Representatives, 8 February 1802
From: Jefferson, Thomas
To: House of Representatives


          
            Gentlemen of theHouse of Representatives.
          
          In compliance with your resolution of the 2d. inst. I have to inform you that, early in the preceding summer, I took measures for carrying into effect the act passed on the 19th. of Feb. 1799. chapter 115. and that of the 13th. of May 1800. mentioned in your resolution. the objects of these acts were understood to be, to purchase, from the Indians south of the Ohio, some portions of land peculiarly interesting to the Union, or to particular states; and the establishment of certain roads to facilitate communication with our distant settlements. Commissioners were accordingly appointed to treat with the Cherokees, Chickasaws, Choctaws & Creeks. as these nations are known to be very jealous on the subject of their lands, the Commissioners were instructed, as will be seen by the inclosed extract, to enlarge, restrain, or even to suppress propositions, as appearances should indicate to be expedient.  their first meeting was with the Cherokees. the extract from the speech of our Commissioners, and the answers of the Cherokee chiefs, will shew the caution of the former, and the temper of the latter: and that though our overtures to them were moderate, and respectful of their rights, their determination was to yield no accomodation.
          The Commissioners proceeded then to the Chickasaws, who discovered, at first, considerable alarm and anxiety, lest land should be asked of them. a just regard for this very friendly nation, whose attachment to us has been invariable, forbade the pressure of anything disagreeable on them: and they yielded with alacrity the road through their country, which was asked, & was essential to our communication with the Missisipi territory.
          The conferences with the Choctaws are probably ended, but as yet we are not informed of their result. those with the Creeks are not expected to be held till the ensuing spring.
          Th: JeffersonFeb. 8. 1802.
        